DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 09/22/2022, with respect to claims 1 and 11 have been fully considered and are persuasive. The 103 rejections of claims 1 and 11 and corresponding dependent claims have been withdrawn. 
Applicant's arguments filed 09/22/2022 regarding claims 8 and 12 have been fully considered but they are not persuasive. Following below is the new rejections for amended claims 8 and 12. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claims 8 and 12: “…when a travel operating apparatus is pulled toward an operator…” contradicts with “…travel operating apparatuses 26A are pulled to the near side…” in Spec. page 28, lines 20-21. That is, in vehicle, near side is opposite side of an operator, as opposed to what is claimed as “pulled toward an operator”. Therefore, the feature in the amended claims 8 and 12 is not described in the specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Feature of “...when a travel operating apparatus is pulled toward an operator…” is neither clear nor specific on location of “an operator”, it could be an operator in the vehicle or an operator remotely. When the operator is comprehended as remote operator, it could be interpreted that the vehicle is pulled toward an operator outside of the vehicle to cause collision with human.
Claims 9-10, 13-14 are rejected as being dependent claims to the previously rejected claims 8 and 12.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TOOSHIMA et al. (JP2008240362A, hereinafter TOOSHIMA, already of record from IDS).
	Regarding claim 8, TOOSHIMA teaches a shovel comprising:
a lower traveling body; 
an upper turning body turnably mounted on the lower traveling body; 
a cab provided on the upper turning body (See at least TOOSHIMA: Fig. 1);
an orientation detector configured to detect a relative relationship between an orientation of the upper turning body and an orientation of the lower traveling body (See at least TOOSHIMA: Para. 0022-0023); and
a display device provided in the cab, 
wherein an image related to a travel direction of the lower traveling body is displayed on the display device (See at least TOOSHIMA: Fig. 13; Para. 0024; Para. 0031-0033).

	Regarding claim 12, TOOSHIMA teaches an output device of a shovel, configured to output information on the shovel, wherein
the output device is configured to display an image related to a travel direction of a lower traveling body of the shovel (See at least TOOSHIMA: Fig. 13; Para. 0024; Para. 0031-0033).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over TOOSHIMA in view of ISHIHARA (US 20190248289, hereinafter ISHIHARA, already of record).
Regarding claim 9, TOOSHIMA teaches the shovel as claimed in claim 8.
Yet, TOOSHIMA does not explicitly teach:
wherein a positional relationship between the upper turning body and the lower traveling body is displayed on the display device.
However, in the same field of endeavor, ISHIHARA teaches:
wherein a positional relationship between the upper turning body and the lower traveling body is displayed on the display device (See at least ISHIHARA: Fig. 5 and 6).
It would have been obvious to one of ordinary skill in the art to include in the shovel of TOOSHIMA with positional relationship displaying as taught by ISHIHARA since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide visual positional relationship.

Regarding claim 10 (currently amended), TOOSHIMA teaches the shovel as claimed in claim 8.
Yet, TOOSHIMA does not explicitly teach:
wherein 
the overhead view image includes a graphic shape representing the upper turning body and a graphic shape representing the lower traveling body, and 
a positional relationship between the graphic shape representing the upper turning body and the graphic shape representing the lower traveling body changes according as a positional relationship between the upper turning body and the lower traveling body changes.
However, in the same field of endeavor, ISHIHARA teaches:
wherein 
the overhead view image includes a graphic shape representing the upper turning body and a graphic shape representing the lower traveling body, and 
a positional relationship between the graphic shape representing the upper turning body and the graphic shape representing the lower traveling body changes according as a positional relationship between the upper turning body and the lower traveling body changes (See at least ISHIHARA: Fig. 5 and 6).
It would have been obvious to one of ordinary skill in the art to include in the shovel of TOOSHIMA with positional relationship displaying as taught by ISHIHARA since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide visual positional relationship.

Allowable Subject Matter
Claims 1-7 and 11 are allowed.
Claims 1 and 11 discloses “an alarm device configured to output an alarm when a backward travel operation is performed while it is determined that the relative relationship between the orientation of the upper turning body and the orientation of the lower traveling body detected by the orientation detector satisfies a predetermined condition”.
The closest prior art of record is TOOSHIMA et al. (JP2008240362A, hereinafter TOOSHIMA). TOOSHIMA teaches “since the camera 9 is fixed to a part of the upper swivel body 3, the position of the upper swivel body 3 is fixed on the shooting screen, and the relative angle α between the actual upper swivel body 3 and the crawler belt 2 is α”.
Another closest prior art of record is Sherlock (US 20160282465, hereinafter Sherlock). Sherlock teaches “activating an object alarm if the object signal indicates the presence of an object and the command signal indicates a command to move the vehicle rearward, and activating a depression alarm if the depression signal indicates the presence of a depression and the command signal indicates a command to move the vehicle rearward”.
In regards to claims 1 and 11, references used in previous office action taken either individually or in combination fails to teach or render obvious an apparatus for disclosing: “an alarm device configured to output an alarm when a backward travel operation is performed while it is determined that the relative relationship between the orientation of the upper turning body and the orientation of the lower traveling body detected by the orientation detector satisfies a predetermined condition”.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663